 1
                                  United States District Court
 2
                   For the Eastern District of California, Fresno Division
 3
 4
 5   United States of America,                  CASE NO.: 19 CR 0007 LJO/BAM
 6
 7                       Plaintiff,             Order Appointing Coordinating
                                                Discovery Attorney
 8
           v.
 9   Manuel De Jesus Delgado Montenegro,
10   Ricardo Andrade,
     Miguel Meza,
11   Eleuterio Rosales Martinez,
12   Miguel Angel Calderon,
     Olga De-Servin,
13
     Jesus Manuel Astroga,
14   Jose Luis Robledo Carranza,
15   Pedro Garcia,
     Ronnie Mesa, Jr., and
16   Hector Antonio Ochoa Ruiz,
17         Defendants.
18
19
20
21         It is hereby ORDERED that John C. Ellis, Jr. is appointed as Coordinating

22   Discovery Attorney for court-appointed defense counsel.
23
           The Coordinating Discovery Attorney shall oversee any discovery issues that
24
25   are common to all the defendants. His responsibilities will include:
26
           • Managing and, unless otherwise agreed upon with the Government,
27           distributing discovery produced by the Government and relevant
28           third-party information common to all defendants;


                                               1
 1
 2         • Assessing the amount and type of case data to determine what types of
             technology should be evaluated and used so duplicative costs are avoided
 3           and the most efficient and cost-effective methods are identified;
 4
 5         • Acting as a liaison with federal prosecutors to ensure the timely and
             effective exchange of discovery;
 6
 7         • Identifying, evaluating, and engaging third-party vendors and other
             litigation support services;
 8
 9         • Assessing the needs of individual parties and identifying any additional
             vendor support that may be required—including copying, scanning,
10
             forensic imaging, data processing, data hosting, trial presentation, and
11           other technology depending on the nature of the case; and
12
           • Identifying any additional human resources that may be needed by the
13           individual parties for the organization and substantive review of
14           information.
15         Therefore, the Coordinating Discovery Attorney shall assess the most
16
     effective and cost-efficient manner to organize the discovery with input from
17
18   defense counsel.
19
           Discovery issues specific to any particular defendant shall be addressed by
20
21   defense counsel directly with the Government and not through the Coordinating
22   Discovery Attorney. The Coordinating Discovery Attorney’s duties do not include
23
     providing additional representation services, and he therefore will not be
24
25   establishing an attorney-client relationship with any of the defendants.
26
           The Government shall provide discovery to the Coordinating Discovery
27
28   Attorney unless otherwise agreed. To avoid delay in providing discovery to defense

                                               2
 1   counsel, any additional discovery not already produced shall be provided directly to
 2
     the Coordinating Discovery Attorney, who shall duplicate and distribute the
 3
 4   discovery to all defense counsel. The Government shall work with the
 5
     Coordinating Discovery Attorney to provide discovery in a timely manner.
 6
 7         The Coordinating Discovery Attorney shall petition this Court, ex parte, for

 8   funds for outside services and shall monitor all vendor invoices for these services
 9
     including confirming the work was as previously agreed. However, his time and the
10
11   time spent by his staff will be paid by the Administrative Office of the U.S. Courts,
12
     Defender Services Office. All petitions for outside services shall include a basis for
13
14   the requested funds and a determination that the costs of the services are

15   reasonable.
16
           The Coordinating Discovery Attorney shall also provide this Court with
17
18   monthly ex parte status reports depicting the status of work and if any third-party
19
     services are used, whether those services remain within the budget authorized by
20
21   the Court.

22
23
     IT IS SO ORDERED.
24
25      Dated:     June 20, 2019                     /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
26
27
28

                                                3
